DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification

The disclosure is objected to because of the following informalities: “VBLK” (e.g., paragraph 0038, lines 2, 6) is not defined.  
Appropriate correction is required.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a system (e.g., paragraph 0028, line 2) and circuit (e.g., paragraph 0034, line 10), reference character “120” has been used to designate both a stack (e.g., paragraph 0028, line 3) and cell (e.g., paragraph 0035, line 3).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floating point (claim 9, line 1), an adder circuit, a processor (claim 16), two or more battery stacks (coupled to an analog digital converter) (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

	Claim Objections

Claims 1, 10, and 12 is objected to because of the following informalities: 
- claim 1, the step of “determining whether the battery stack comprises a bus bar” is not tied to other steps.
- claim 10, “the voltage at the top of the battery stack” (line 6) lacks antecedent basis; after “bus bar” (line 6) should insert – voltage --.
- claim 12, the node (line 2) lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the written description does not disclose in sufficient detail how the processor is coupled such that the processor determines whether the battery stack comprises a bus bar; and compares the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack to obtain a comparison result. The processor is not coupled to the battery pack or bus bar to determine whether the battery stack comprises a bus bar. The processor is not coupled to either the adder circuit or the top voltage to compare the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack. 
Claim 16, the written description does not disclose in sufficient detail how the processor is coupled such that the processor collects data to determine at least one of the presence and location of a bus bar in the battery stack; and compares the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at 
The processor is not coupled to either the adder circuit or the top voltage to compare the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack.
The specification merely discloses that the processor is coupled to the amplifier (paragraph 0015, line 9).
Claim 10, the written description does not disclose in sufficient detail determining a sum of the individual cell voltages, including any bus bar voltage (line 5). The specification merely repeats the claim limitation without disclosing in sufficient detail that any bus bar voltage is included in determining a sum of the individual cell voltages (see paragraph 0014, lines 4-5). The specification discloses “bus bar 214, 216 adds an impedance that would interfere with the cell voltage measurements …” (paragraph 0043, lines 1-2). Paragraph 0045, lines 1-6, discloses that a voltage of a bus bar is distinguished from voltage of a cell.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 10 recite an abstract idea of “determining whether the battery stack comprises a bus bar” (mental process); “determining a sum of the individual cell voltages including any bus bar voltage (mathematical concept), “comparing the voltage at the top of a battery stack, including any bus bar, to the 
sum of the individual cell voltages to obtain a comparison result” (mathematical concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application. The step of “initiating an action” (lines 8-9) does not particularly represent a practical application. Furthermore, “obtaining individual cell voltages from measurements performed on one or more cells in a battery stack” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “obtaining individual cell voltages from measurements performed on one or more cells in a battery stack” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 11-15 are directed to an abstract idea.
	
Prior Art Note

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a software-configurable battery management circuit, the battery management circuit comprising a processor performing determining whether the battery stack comprises a bus bar (claims 1, 16) or determining a sum of the individual cell voltages, including any bus bar voltage (claim 10) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek (US 2013/0201587) discloses a method for validating the voltage at the top of a battery stack (Fig. 1), the method comprising:
	obtaining individual cell voltages from measurements (via 210’s) performed on one or more cells (110’s) in a block (block of 110_1 cell to 110_N cell) of cells (110’s) in a battery stack (100);
	determining whether the battery stack comprises a bus bar (implied by welding bus bars, paragraph 0031, lines 3-5);
determining a sum of the individual cell voltages (paragraph 0016, lines 1-3),
comparing the voltage at the top of a battery stack, to the sum of the individual 
cell voltages to obtain a comparison result (paragraph 0016, lines 1-3); and

However, Baek does not disclose determining a sum of the individual cell voltages, including any bus bar voltage.
	Floros et al. (US 2014/0042980) discloses comparing the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack to obtain a comparison result (paragraph 0036, lines 3-7).
	Shimuzu (US 2011/0196632) discloses comparing the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack to obtain a comparison result (paragraph 0072, lines 8-9).
However, Floros et al. and Shimuzu do not disclose a processor performing determining whether the battery stack comprises a bus bar

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 14, 2021